     Case 3:21-cv-01187-L-KSC Document 1 Filed 06/29/21 PageID.1 Page 1 of 12




1      GATES, GONTER, GUY, PROUDFOOT & MUENCH, LLP
       38 Discovery, Suite 200
2      Irvine, California 92618
       Telephone: (949) 753-0255
3      Facsimile: (949) 753-0265
       Electronic Service: eservice@g3pmlaw.com
4
       Attorney: MATTHEW M. PROUDFOOT, SBN: 155988
5
       Attorney for Defendant FCA US LLC
6

7

8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10

11     JESSE HICKS, an individual; ) Case No:
       MALLORY HICKS, an individual ) Judge:
12                                  ) Courtroom: '21CV1187 L KSC
                    Plaintiffs,     )
13     vs.                          )
                                    )
14     FCA US LLC, a Delaware       ) DEFENDANT FCA US LLC’S NOTICE
       Limited Liability Company;   ) OF REMOVAL PURSUANT TO 28
15     and DOES 1 through 20,       ) U.S.C. §§ 1332, 1441, 1446
       inclusive                    )
16                                  )
                    Defendants.     )
17                                  )
18

19           TO THE CLERK OF THE ABOVE-ENTITLED COURT:
20
             PLEASE TAKE NOTICE that Defendant, FCA US LLC (“FCA”),
21     by its counsel GATES, GONTER, GUY, PROUDFOOT & MUENCH, LLP,
22     hereby removes to this court, pursuant to 28 U.S.C. §§
23     1332, 1441, and 1446, based on diversity of citizenship,
24     the claims pending as Case No. 37-2021-00023240-CU-BC-CTL
25     of the Superior Court of California, County of San Diego.
26     In support of this removal, FCA states as follows:
27     ///
28     ///
                                                1
       ___________________________________________________________________________________
                    DEFENDANT FCA US LLC’S NOTICE OF REMOVAL
                   PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
     Case 3:21-cv-01187-L-KSC Document 1 Filed 06/29/21 PageID.2 Page 2 of 12




1                                 I.    THE REMOVED CASE
2            1.    The removed case is a civil action commenced in
3      the Superior Court of California, County of San Diego by
4      Plaintiffs JESSE HICKS and MALLORY HICKS against FCA,
5      entitled Jesse Hicks and Mallory Hicks v. FCA US LLC, Case
6      No. 37-2021-00023240-CU-BC-CTL (the “State Action”). The
7      named Defendant is FCA US LLC (“FCA”).
8            2.    Plaintiffs filed the State Action on May 26, 2021,
9      asserting breach of implied and express warranty under
10     California’s Song-Beverly Consumer Warranty Act against
11     FCA. (See Complaint.)
12                           II. PROCEDURAL REQUIREMENTS
13           3.    Generally, a defendant has thirty (30) days from
14     the date of service of a copy of the Complaint to remove a
15     case.      28 U.S.C. § 1446(b). FCA received notice of this
16     matter after it was served with a copy of the Complaint on
17     June 2, 2021. (See CT Corporation service of process
18     transmittal attached to Complaint as Exhibit B to the
19     Declaration of Matthew M. Proudfoot [“Proudfoot Decl.”] at
20     ¶ 11, filed concurrently herewith).
21           4.    Pursuant to Fed. R. Civ. Pro. 6(a), a period of
22     greater than thirty (30) days since June 2, 2021 has not
23     elapsed. Accordingly, this Notice of Removal is timely
24     filed.
25           5.    Pursuant to 28 U.S.C. § 1446(a), copies of all
26     process, pleadings, and orders for the State Action in
27     FCA’s possession are contained in Exhibits A-F filed
28     herewith to the Declaration of Matthew Proudfoot.
                                                2
       ___________________________________________________________________________________
                     DEFENDANT FCA US LLC’S NOTICE OF REMOVAL
                    PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
     Case 3:21-cv-01187-L-KSC Document 1 Filed 06/29/21 PageID.3 Page 3 of 12




1            6.    Pursuant to 28 U.S.C. § 1446(a), venue is proper
2      in the Southern District of California because this
3      district embraces the place in which the State Action has
4      been pending.
5            7.    Pursuant to 28 U.S.C. § 1446(d), a true and
6      correct copy of this Notice of Removal will be filed with
7      the Superior Court of California, County of San Diego,
8      promptly after filing of same in this Court.
9            8.    Pursuant to 28 U.S.C. § 1446(d), written notice of
10     filing of this Notice of Removal will be given to all
11     adverse parties promptly after the filing of same in this
12     Court.
13           9.    If any question arises as to the propriety of the
14     removal of this action, FCA requests the opportunity to
15     conduct discovery, brief any disputed issues and to present
16     oral argument in favor of its position that this case is
17     properly removable.
18           10. Nothing in this Notice of Removal shall be
19     interpreted as a waiver or relinquishment of FCA’s right to
20     assert defenses including, without limitation, the defenses
21     of (i) lack of jurisdiction over person, (ii) improper
22     venue and/or forum non conveniens, (iii) insufficiency of
23     process, (iv) insufficiency of service of process, (v)
24     improper joinder of claims and/or parties, (vi) failure to
25     state a claim, (vii) failure to join indispensable
26     party(ies), or (viii) any other procedural or substantive
27     defense available under state or federal law.
28
                                                3
       ___________________________________________________________________________________
                    DEFENDANT FCA US LLC’S NOTICE OF REMOVAL
                   PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
     Case 3:21-cv-01187-L-KSC Document 1 Filed 06/29/21 PageID.4 Page 4 of 12




1                      III. DIVERSITY OF CITIZENSHIP EXISTS
2            11. The basic requirement in diversity cases is that
3      all Plaintiffs be of different citizenship than all
4      defendants.       Any instance of common citizenship prevents
5      federal diversity jurisdiction.               For diversity purposes, a
6      natural person is a "citizen" of the state which he or she
7      is domiciled.        Kantor v. Wellesley Galleries, Ltd., 704
8      F.2d 1088, 1090 (9th Cir. 1983).               A natural person's
9      domicile is the place he or she resides with the intention
10     to remain or to which he or she intends to return.                      Kanter
11     v. Warner-Lambert Co., 265 F.3d. 853, 857 (9th Cir. 2001).
12     A party's residence is prima facie evidence of domicile,
13     and only if that party disputes domicile is the removing
14     party required to provide proof of domiciliary intent.
15     See, e.g., State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d
16     514, 520 (10th Cir. 1994).             A corporation, on the other
17     hand, is deemed to be a citizen of any State by which it
18     has been incorporated and of the State where it has its
19     principal place of business.              (28 U.S.C. §1332(c)(1).)
20           12. A corporation’s principal place of business refers
21     to the place where its high-level officers "direct,
22     control, and coordinate the corporation's activities."                        See
23     Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010).                      "[T]he
24     citizenship of an LLC for purposes of the diversity
25     jurisdiction is the citizenship of its members."                      Cosgrove
26     v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998) cited by
27     Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894,
28
                                                4
       ___________________________________________________________________________________
                    DEFENDANT FCA US LLC’S NOTICE OF REMOVAL
                   PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
     Case 3:21-cv-01187-L-KSC Document 1 Filed 06/29/21 PageID.5 Page 5 of 12




1      899 (9th Cir. 2006) and GMAC Comm'l Credit LLC v. Dillard
2      Dept. Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004)
3            13. A case is removable on diversity grounds if
4      diversity of citizenship can be ascertained from the face
5      of Plaintiffs’ Complaint or this fact is disclosed in
6      pleadings, motions or papers "from which it may first be
7      ascertained that the case is one which is or has become
8      removable..."        (28 U.S.C. §1446(b)(3).)
9            14. A party's residence is prima facie evidence of
10     domicile, and only if that party disputes domicile is the
11     removing party required to provide proof of domiciliary
12     intent.     See, e.g., State Farm Mut. Auto Ins. Co. v. Dyer,
13     19 F.3d 514, 520 (10th Cir. 1994). “It is assumed … that a
14     person’s current residence is also his domicile.” 13E
15     Charles Alan Wright & Arthur R. Miller, Federal Practice &
16     Procedure §3612 (3d. ed. 2013).
17           15. Plaintiffs, JESSE HICKS and MALLORY HICKS, are,
18     and were at the time of filing of the Complaint, residents
19     of La Mesa, California. (See Exhibits A and F to Proudfoot
20     Decl., at ¶¶ 4 and 15 establishing that Plaintiffs reside
21     in California); Ervin v. Ballard Marine
22     Constr.,Inc. (N.D.Cal. Aug. 11, 2016, No. 16-cv-02931-WHO)
23     2016 U.S.Dist.LEXIS 106507, at *8 [internal citations
24     omitted].
25           16. At the time Plaintiffs’ Complaint was filed, and
26     at the time of this Notice of Removal, Defendant FCA US,
27     LLC’s is, and was, limited liability company organized
28     under Delaware law with its principal place of business in
                                                5
       ___________________________________________________________________________________
                    DEFENDANT FCA US LLC’S NOTICE OF REMOVAL
                   PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
     Case 3:21-cv-01187-L-KSC Document 1 Filed 06/29/21 PageID.6 Page 6 of 12




1      Auburn Hills, Michigan. (See Excerpt from FCA’s 2014 Form
2      10-K filing, Exhibit D to Proudfoot Decl., ¶ 13; see also
3      Fed. R. Evid. 201(b)(2) (courts may judicially notice facts
4      that “can be accurately and readily determined from sources
5      whose accuracy cannot reasonably be questioned.”).
6            17. The sole member of FCA is FCA North America
7      Holdings LLC, a limited liability company organized under
8      Delaware law with its principal place of business in
9      Michigan. (See FCA’s Notice of Interested Parties, Exhibit
10     E to Proudfoot Decl. ¶ 14).
11           18. The sole member of FCA North America Holdings LLC
12     is FCA Holdco B.V. (Besloten Vennootschap), a company
13     organized under the laws of the Netherlands. Id. FCA Holdco
14     B.V. is one hundred percent owned by Stellantis N.V.
15     (formerly known as Fiat Chrysler Automobiles N.V.), which
16     is a publicly traded company incorporated under the laws of
17     the Netherlands. Id. As such, FCA is not a citizen of
18     California.
19
             19.   Therefore, complete diversity existed as of the
20     time this action was filed, as well as the date of this
21     notice.     See Salveson v. Western State Bank Card Assn., 731
22     F.2d 1423 (9th Cir. 1984).
23             IV. THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET
24           20. The amount in controversy in this action exceeds
25     $75,000, exclusive of interest and costs. (See 28 U.S.C. §
26     1332)
27           21. The removing party’s initial burden is to “file a
28     notice of removal that includes ‘a plausible allegation
                                                6
       ___________________________________________________________________________________
                    DEFENDANT FCA US LLC’S NOTICE OF REMOVAL
                   PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
     Case 3:21-cv-01187-L-KSC Document 1 Filed 06/29/21 PageID.7 Page 7 of 12




1      that the amount in controversy exceeds the jurisdictional
2      threshold.’”       Ibarra v. Manheim Invs., Inc., 775 F.3d 1193,
3      1195 (9th Cir. 2015) (quoting Dart Cherokee Basin Operating
4      Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)).                     “By
5      design, § 1446(a) tracks the general pleading requirement
6      stated in Rule 8(a)” which requires only that the grounds
7      for removal be stated in a “short and plain statement.”
8      Dart, 135 S. Ct. at 553.
9            22. Generally, a federal district court will first
10     “consider whether it is ‘facially apparent’ from the
11     complaint that the jurisdictional amount is in
12     controversy.”        Abrego v. Dow Chem. Co., 443 F.3d 676, 690
13     (9th Cir. 2006) (internal citation omitted).                    But a
14     defendant may remove a suit to federal court
15     notwithstanding the failure of the plaintiffs to plead the
16     required amount.         Absent the facial showing from the
17     complaint, the court may consider facts averred in the
18     removal petition.         Id.    Next, if the defendant’s
19     allegation(s) regarding the amount in controversy is
20     challenged, then “both sides submit proof and the court
21     decides, by a preponderance of the evidence, whether the
22     amount-in-controversy requirement has been satisfied.”
23     Ibarra, 775 F.3d at 1195.            At that time, “it may be
24     appropriate to allow discovery relevant to [the]
25     jurisdictional amount prior to remanding.” Abrego, 443 F.3d
26     at 691 (internal citation omitted).
27     ///
28     ///
                                                7
       ___________________________________________________________________________________
                    DEFENDANT FCA US LLC’S NOTICE OF REMOVAL
                   PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
     Case 3:21-cv-01187-L-KSC Document 1 Filed 06/29/21 PageID.8 Page 8 of 12




1      ///
2            23. FCA disputes that it is liable for any damages
3      whatsoever to Plaintiffs.            Nevertheless, FCA can
4      demonstrate that the amount in controversy exceeds $75,000
5      under the “preponderance of the evidence” standard.                       See
6      Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th
7      Cir. 2007).       The standard requires only that the removing
8      party present evidence that “it is more likely than not”
9      that the amount in controversy is satisfied.                    Id.
10           24. In the case at bar, the Plaintiffs seek monetary
11     damages.     More specifically, this is a products liability
12     case where Plaintiffs are alleging breach of express and
13     implied warranties under the Song-Beverly Consumer Warranty
14     Act (Cal. Civ. Code § 1790 et seq.). (See Complaint
15     generally.)
16           25. More specifically, Plaintiffs allege that on or
17     about July 8, 2019, they purchased a Jeep Dodge Ram 2500,
18     which was delivered with, and later developed defects.
19     (Compl., ¶¶ 5-6 and 10-11).             Plaintiffs allege that the
20     defects and nonconformities were covered by warranty and
21     included problems specifically with wheel bearing and
22     alignment issues, inoperable USB port feature, radio
23     connection failure and freezing for an extended time
24     resulting in a replacement of the radio unit. (Compl., ¶
25     11). They go on to claim that the defects and
26     nonconformities substantially impaired the vehicle’s use,
27     value and/or safety. (Compl., ¶ 27).
28
                                                8
       ___________________________________________________________________________________
                    DEFENDANT FCA US LLC’S NOTICE OF REMOVAL
                   PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
     Case 3:21-cv-01187-L-KSC Document 1 Filed 06/29/21 PageID.9 Page 9 of 12




1            26. The purchase price of the Plaintiffs’ 2018 Dodge
2      Ram 2500 was $77,237.28. (Proudfoot Decl., ¶¶ 4-6 and
3      Exhibit A).
4            27. Plaintiffs allege that they are entitled to relief
5      for violations under the Song-Beverly Warranty Act asserted
6      against FCA including: replacement or restitution;
7      incidental and consequential damages; attorneys’ fees; a
8      civil penalty of up to two times the amount of Plaintiffs’
9      actual damages; prejudgment interest; and for such other
10     relief as the Court deems appropriate (Compl., at Prayer
11     for Relief, p. 9 at “A-J”).
12           28. The amount in controversy calculation includes
13     civil penalties under the Song-Beverly Act.                    Brady v.
14     Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1009 (N.D.
15     Cal. 2002).       The amount in controversy also includes
16     reasonable estimates of attorneys’ fees.                  Id. at 1011;
17     Guglielmino v. McKee Foods Corp., 506 F.3d 696, 700 (9th
18     Cir. 2007); Galt G/S v. JSS Scandinavia, 142 F.3d 1150,
19     1156 (9th Cir. 1998).
20           29. Plaintiffs’ attorneys in Song-Beverly cases tried
21     or prepared for trial regularly request more than $65,000
22     in fees.     See, e.g., Hall v. FCA US LLC, 2018 U.S. Dist.
23     LEXIS 85048, at *8-9 (E.D. Cal. May 21, 2018) (plaintiffs’
24     counsel sought $82,110 in fees ); Ruiz v. BMW of N. Am.,
25     LLC, 2018 U.S. Dist. LEXIS 76855, at *22 (C.D. Cal. May 7,
26     2018) (plaintiff’s counsel sought $203,966 in fees); Garcia
27     v. FCA US LLC, 2018 U.S. Dist. LEXIS 37594, at *8 n.1 (E.D.
28     Cal. Mar. 7, 2018) (plaintiff’s counsel sought $60,615 in
                                                9
       ___________________________________________________________________________________
                    DEFENDANT FCA US LLC’S NOTICE OF REMOVAL
                   PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
Case 3:21-cv-01187-L-KSC Document 1 Filed 06/29/21 PageID.10 Page 10 of 12




1    fees); Davtian v. Jaguar Land Rover N. Am. LLC, 2017 U.S.
2    Dist. LEXIS 30600, at *3 (C.D. Cal. Mar. 3, 2017)
3    (plaintiffs’ counsel sought $195,125 in fees); Clayton v.
4    Ford Motor Co., 2017 Cal. App. Unpub. LEXIS 4596, at *1-2
5    (July 5, 2017) (plaintiffs’ attorneys sought $177,840 in
6    fees based on 444.6 hours of work at an hourly rate of
7    $400, plus a 2.0 multiplier, i.e. $355,680); Goglin v. BMW
8    of N. Am., LLC, 4 Cal. App. 5th 462, 464 (2016) (trial
9    court awarded “$185,000 in attorney fees and costs for
10   successfully settling his claims under the Song-Beverly
11   Consumer Warranty Act “).
12         30.    Therefore, if Plaintiffs were to prevail on their
13   Song-Beverly claims, they could be awarded damages
14   exceeding $75,000.00 if awarded actual damages and civil
15   penalties alone. This would include the actual damages
16   amount of $77,273.28 plus $154,546.56 as twice the amount
17   of civil penalties awardable pursuant to the Song-Beverly
18   Act, for a total of $231,819.84 (Proudfoot Decl., ¶ 8.)
19   This amount already exceeds the amount in controversy
20   requirement and does not even include an estimate of
21   reasonable attorneys’ fees. Adding these awards to
22   reasonable attorneys’ fees, it is more likely than not that
23   the amount in controversy exceeds $75,000.
24         31. Thus, the amount in controversy exceeds $75,000.
25   The amount in controversy is satisfied. (Cal. Civ. Code §
26   1793.2(d)(2)(B)-(C); § 1794(c)).
27

28
                                             10
     ___________________________________________________________________________________
                  DEFENDANT FCA US LLC’S NOTICE OF REMOVAL
                 PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
Case 3:21-cv-01187-L-KSC Document 1 Filed 06/29/21 PageID.11 Page 11 of 12




1                                   V.    CONCLUSION
2          32. Consequently, the State Action may be removed to
3    this Court by FCA in accordance with the provisions of 28
4    U.S.C. § 1441 because: (i) this action is a civil action
5    pending within the jurisdiction of the United States
6    District Court for the Southern District of California,
7    (ii) the action is between citizens of different states,
8    and (iii) the amount in controversy exceeds $75,000.00,
9    exclusive of interest and costs.
10

11   Dated:     June 29, 2021            GATES, GONTER, GUY,
                                         PROUDFOOT & MUENCH, LLP
12

13                                       By:_____________________________
                                             MATTHEW M. PROUDFOOT
14                                       Attorneys for Defendants FCA US
                                         LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             11
     ___________________________________________________________________________________
                  DEFENDANT FCA US LLC’S NOTICE OF REMOVAL
                 PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446
                            Case 3:21-cv-01187-L-KSC Document 1 Filed 06/29/21 PageID.12 Page 12 of 12




                            1                            PROOF OF SERVICE - 1013(a) C.C.P.

                            2   STATE OF CALIFORNIA, COUNTY OF ORANGE

                            3         I am employed in the County of Orange, State of California. I am over the
                                age of 18 and not a party to the within action; my business address is Gates,
                            4   Gonter, Guy, Proudfoot & Muench, LLP, located at 38 Discovery, Suite 200, Irvine,
                                CA 92618.
                            5         On June 29, 2021, I served the foregoing document described as DEFENDANT FCA
                                US LLC’S NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446 on the
                            6   interested parties in this action as set forth on the attached service list in the
                                following manner:
                            7
                                (   )            BY MAIL. I am familiar with this firm's practice of collection
                            8                    and processing correspondence for mailing with the United States
                                                 Postal Service, and that the correspondence shall be deposited
                            9                    with the United States Postal Service on the same day in the
                                                 ordinary course of business pursuant to Code of Civil Procedure
                           10                    §1013a. I am aware that on a motion of party served, service is
                                                 presumed invalid if postal cancellation date or postage meter date
                           11                    is more than one day after date of deposit for mailing affidavit.
                           12   (   )            BY FACSIMILE. In addition to service by mail as set forth above, a
                                                 copy of said document(s) was also delivered by facsimile transmission
                           13                    to the addressee(s) pursuant to Code of Civil Procedure §1013(e).
PROUDFOOT & MUENCH LLP
 38 DISCOVERY, SUITE 200
  GATES, GONTER, GUY,




                           14
    IRVINE, CA 92618




                                (       )        BY PERSONAL SERVICE. I caused a true copy of said document(s) to
      (949) 753-0255




                                                 be hand-delivered to the addressee(s) via a California registered
                           15                    process server pursuant to Code of Civil Procedure §1011.
                           16   (       )        BY EXPRESS MAIL. I caused said document(s) to be deposited in a
                                                 box or other facility regularly maintained by the express service
                           17                    carrier providing overnight delivery pursuant to Code of Civil
                                                 Procedure §1013(c).
                           18
                                (XXX)            BY ELECTRONIC MAIL. I caused said document(s) to be served
                           19
                                                 electronically to eserviceFCA@mylemonrights.com;
                           20                    dbarry@mylemonrights.com; equinn@mylemonrights.com;
                                                 lpascal@mylemonrights.com; cshumake@mylemonrights.com;
                           21                    mhoerman@mylemonrights.com; ahernandez@mylemonrights.com;
                                                 jdaniels@mylemonrights.com; asmith@mylemonrights.com pursuant to
                           22                    Civil Procedure §1010.6(a)

                           23         I declare under penalty of perjury under the laws of the State of California
                                that the foregoing is true and correct and that this declaration was executed on
                           24   June 29, 2021, at Irvine, California.

                           25                                       ________________________________
                                                                         Heidi Dufour
                           26   ***********************************************************************************
                                                                    SERVICE LIST
                           27   ATTORNEY FOR PLAINTIFF
                                David N. Barry
                           28   THE BARRY LAW FIRM
                                11845 W. Olympic Blvd., Suite 1270
                                Los Angeles CA 90064
                                Tel: 310-684-5859
                                Fax: 310-862-4539
                                                                         1

                                                                 PROOF OF SERVICE
